A tee Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 1 of 39
Wet

oe

SUPERIOR COURT OF GRAHA JN
STATE OF ARIZONA‘

    

 
  

By Gier Bh an

 

_ ‘STATE OF ARIZONA Canam County Superior cout
- _‘—Blaintiff ‘Case NOS. 2019-00216
2019-00227
VS MOTION FOR RULE 9 (a)(b)(c)(h)
TO APPLY AVERMENT AND__-

 

SANCTIONS (ee. R-19-3412-TUC- RM |

JUDICIAL NOTICE 201 OF: -
DEFAULT -
ADJUDICATIVE FACT
NOTICE TO CLAIM ON OATHS OF
OFFICE FOR: JUDGE PETERSON
JUDGE GRIFFITH.

. RONALD F. COLEMAN, ESTATE
Defendant, Executor

eet eet Nina em Name! eet ee et et |

NOW COMES, Ronald F. Coleman, Executor and defendant calls for application of Rule 9a,
‘b,c, h, and to apply sanctions with this averment. Defendant brings forward Judicial Notice
201 Adjudicative Fact and Claim on Oaths of Office to Judge M. Peterson, Judge G. Griffith

 

 

RULE 9 AVERMENT

(a) CAPACITY: The court completely lacks jurisdiction. and authority over the RONALD
F, COLEMAN ESTATE. Defendant requires the court to prove up its capacity to’its
authority and jurisdiction, otherwise dismiss for lack of subject matter jurisdiction. {f
_ the court wants to charge Ronald F, Coleman, the natural person, then bring it
forward or dismiss. with PREJUDICE,

(b) FRAUD, MISTAKE: has been committed by all officers of the court and law officers.
- Failure to show bonds fo qualify for office as required by ARS 38-255. Real. Party of.
Interest is the STATE of ARIZONA and not Graham County Courts who are
trespassers. If the County, Court doesn’t want to be prosecuted for Probate issue by
the STATE then it should dismiss with PREJUDICE.

(c) CONDITIONS, PRECEDENT: Having never been brought forward with proven
affidavits by all parties to substantiate charges to the ESTATE or to charge Ronald
F. Coleman, Executor. Rule 62(a) and 63 Stay of Proceedings. Motion for
gt. Ge Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 2 of 39

Abatement, Lack of Authority. Baroda: error on the record. All Motions ignored; judge:
moved forward lacking authority and jurisdiction.
(h) COMPLAINT IN ACTION: Motion for Counter Cross Complaint have been brought

forward with all entitled requests by defendant.

Ron Coleman knows, and this court knows, it has failed to meet the weakest of claims in
its charges and that this court has absolutely no right to make claims or charges against
Ron Coleman. Plus, it has absolutely no legal authority or legal standing to. hear for
‘lacking subject matter jurisdiction.

Defendant moves to SANCTION ALL CHARGES and ALLEGATIONS for lack of
standing, authority and subject matter jurisdiction and to DISMISS WITH PREJUDICE. —

 

JUDICIAL NOTICE 201 ADJUDICATIVE FACT
NOTICE OF DEFAULT

DEFAULT by court officers Judge Michael Peterson and Judge Gary Griffith for not

producing the following;
1. Motion Under Rule 62a & 63 Stay of Proceedings by failure to produce and have

filed on court record Bonds (Title 7-103) Filed Aug.23, 2019. AND 570, See Circular
570 U.S. Treasury, Federal Registry on designated agent & Bonded fo collect Fed

Reserve notes.or security.
2. Under Rule 26 Failure to produce original wet blue ink copy of instrument on record

as requested. File Sept. 12, 2019. Item #3& 4,
30 Days have lapsed (ARS 39-121. Public Record) the court and its officers are
in DEFAULT of ARS 38-255 for lacking proof of Bonds and verified Instrument

of complaint. ,
3. RULE 37 Ron Coleman‘asks for SANCTIONS AGAINST ALL OPPOSING PARTIES’

When they failed to do a duty imposed upon them by law. ARS 38-442, 38-443.

4, The court and its officers miss-lead, miss represented or outright covered up
evidence and is ext-rengent fraud. (ARS 44-101)

5. Ronald F. Coleman, under administrative remedy makes.a CLAIM against the bonds

of the court and gives judicial notice on Fed. Standard 24, 25, 25a Bid Bond, Payment
Bond, Performance Bond. Reference to CASE No. 2019-00216 and CASE No. 2019-

00227.
am

Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 3 of 39

6. Judge Peterson, Judge Palmer, Judge Griffith, CANNOT HEAR any merits to
MOTION TO DISMISS FOR LACKING CLAIM AND EVIDENCE and MOTION FOR
COUNTER CROSS CLAIM AND SUIT for they are NAMED as DEFENDANTS in
CROSS CLAIM SUIT. This becomes a conflict of interest with all judges and must
RECUSE themselves and must grant MOTION FOR CHANGE OF VENUE

immediately,

7, The question of why the failure to grant Motion: Stay of Proceeding, Motion for
Abatement, Notice of Baroda and refusal to sign a Writ of Habeas Corpus brings the

question of competency.

 

8. Certified OATHS OF OFFICE from Judge Peferson and Judge Griffith with Ronald F,

Coleman signature on them will be used in lieu of required Bonding as a PRIVATE
CONTRACT, A BREACH of contract (See above item 7.) is declared. Consider this a 30
day deadline. A following suit will be brought forward under Title 15 U.S. Codes Sec.1
COMMERCE. For each individual named for $1,000,000,00. Each.

The above proven facts show that court OFFICERS of Graham County, representing the
STATE of Arizona have committed fraud on the court, fraud on Ronald F. Coleman and
created a fictional entity in order to have jurisdiction that they would not have otherwise.
Thereby denying defendant due process of law and should be dis-missed with PREJUDICE.

VERIFICATION BY AFFIDAVANT

As the Undersigned, I, Ronald Coleman, Executor of the ESTATE OF RONALD
F, COLEMAN, hereby verify, under penalty of perjury, under the laws of the
United States of America, without the “United States” (Federal government), in
Graham County of Arizona, that the above statement of facts are true and correct,
according to the best of My current information, knowledge, and belief, so help Me
God, pursuant to 28 U.S.C. 1746(1). See the Supremacy Clause for Constitutional

  

Vert (C— Date: Za LE CVE

Ronald Colerain, Executor, Respondent
All Rights Reserved, without prejudice: UCC 1-308, 1-103 and UCC 1-207
ye Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 4 of 39

created a fictional entity in order to have jurisdiction that they would not have otherwise.
Thereby denning defendant due process of law and should be dis-missed with PREJUDICE.

VERIFICATION BY AFFIDAVANT

As the Undersigned, I, Ronald Coleman, Executor of the ESTATE OF RONALD
F, COLEMAN, hereby verify, under penalty of perjury, under the laws of the
United States of America, without the “United States” (Federal government), in
Graham County of Arizona, that the above statement of facts are true and correct,
according to the best of My current information, knowledge, and belief, so help Me
God, pursuant to 28 U.S.C. 1746(1). See the Supremacy Clause for Constitutional

authority,

  
  
 

 

Date:_ Poli SF
onald Colem@fh, Executor, Respondent

All Rig eserved, without prejudice: UCC 1-308, 1-103 and UCC 1-207

 

STATE OF ARIZONA )

COUNTY OF GRAHAM )

 

Subscribed, sworn to and acknowledged before me Gora (a / IS5[ ©,
undersignhéd © Print Notary Name

   

, the witness, this Als day of

fiAs
Sagi “Abe , 2019.
Notary Seal: Caen a0 Public

GEORGIA LUSTER
Notay Pubic - Stata of Arizona
RAHAM COUNTY

 

 

 

 

 
‘ Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 5 of 39

 

 

 

 

 

 

2018-05662
Page 1 of 1 :
Requested By: GRAHAM COUNTY

: et r (2a A Cy, le mca ra C C ept Wendy John, Graham County Recorder
STA TE OF ARIZONA

12-20-2018 03:26 PM Recording Fee $0.00

your on oF CE ice
Tas @ PRAT contrace

 

COUNTY OF GRA wane

L, Gary Griffith, do solemnly SWear (or ) that |
the Constitution and laws of the State of Arizona, that
defend them against ail enemies,

/ support the Constitution of the United Slates and
/ Will bear true faith and allegiance to the same and
foreign and domestic, and that / will faithfully and impartially discharge

Of the Peace No. 7 according to the best of my ability, so help me god
(or so | do affirm).

~

1
™ ve
(Signature)

Subscribed and sworn before me, this 2-0 gay of December, 2018 :

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 6 of 39

 

 

 

 

 

 

 

 

 

 

‘o.
t
4

:y 6 nerve | LOYALTY OATH OF OFFICE

i
ra

   

 

fas

: : , " me SIS .
won, - e cc. +. Requested By: GRAHAM COUNTY
STATE oF arizona “RON Col PEM ACEP

Wendy John, Graham County Recorder

5 0 ur o> AT H aft O C1 CE | 03:26 PM Recording Fee $0.00
; cl
COUNTY OF GRAHAM a ae LVATE Co NTRA

2018-05660
Page 1 of 1

YY and impartially
(perior Court Judge according to the best of my abjlity,

Dility, so help me
god (or so | do affirm). Le (rohlln

—

(Signature)
Subscribed and swom before me, this oe day of December, 2018.

68%, FELIGIAD. FOR A Fx
She) Notary Public- State of Arizona Lice. A’.
Se” Com wseion Expires lotary)

 

 

 

 

 

 

 

 

 

 

 

 

"0

 
1 Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 7 of 39

 

Ronald F. Coleman
1616 Elmer Lane ["] oy
Safford, AZ 85546 a
Pro Se, 928-432-2613 - © Us

SUPERIOR COURT OF GRAHAM COUNTY

   
 

_ M
Graharr County Superior Court

    

 

STATE OF ARIZONA
STATE OF ARIZONA ) Case Nos. 2019-00216
Plaintiff 2019-00227
-Vs- MOTION TO CHANGE VENUE

 

RONALD F. COLEMAN, ESTATE
Ronald F. Coleman, Defendant

TO REAL PARTY OF INTEREST
MARICOPA COUNTY, STATE OF
ARIZONA

meet a el | et ee

 

NOW COMES, Ronald F. Coleman, Executor and defendant, moves to SHOW CAUSE for
VENUE CHANGE for following reasons:

For extreme bias against defendant by this Court and it Officers; Judge M. Peterson,
Prosecutors K. Angle, C. McCormis, by failing to follow Arizona Rules of Civil Procedure.
Denying Constitutional and Civil Rights by their actions.

FAILURE and DENIAL OF:
1 .Filing of STAY OF PROCEDINGS RULE 62a and 63
2. Filing of MOTION FOR ABATEMENT RULE 62a and 63 Lack of Delegated Authority.
3. Filing of NOTICE OF BARODA: Error on the court record.
4. Denial of WRIT OF HABEAS CORPUS and Due Process by 3 sitting judges (M.
Peterson, G. Griffith, W. Palmer.)
5 EXCESSIVE BAIL IMPOSSED. Report of Bail Bondsman’s are not being paid by these
courts. Possible embezzlement from the Courts by withholding monies owed.
6. Judge Petersons’ violence toward defendant when asked for his Bond and his right to

’ self-defense on more than one occasion.
7. Court appointed defense attorney R. Johnson TAINTING the Jury Pool against
defendant, by publishing defendant’s information in her Online News Paper, Gila
‘Herald, Whereby strangers have accosted defendant in public from that story.
8, Local D.P.S. officer harassing defendant with slow ‘drive byes’ at his residence.
9. Verified statements with Affidavits stating the Sheriff's Dept. wanted “To Get Him” thus
showing extreme prejudice.
10. No qualifying Judge to give due process of law to defendant.
‘ 1 Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 8 of 39

11. RULE: 19, Joinder of Parties. RULE: 17 Real Party of Interest.

By the actions of these officials Ronald F. Coleman WILL NOT AND CANNOT RECEIVE A
FAIR HEARING OR TRIAL BY HIS PEERS IN GRAHAM COUNTY.

THEREFORE: Asks for a CHANGE OF VENUE to MARICOPA COUNTY and will become
the REAL PARTY OF INTEREST.

VERIFICATION BY AFFIDAVANT

As the Undersigned, Ronald Coleman, Executor of the ESTATE OF RONALD
F, COLEMAN, hereby verify, under penalty of perjury, under the laws of the
United States of America, without the “United States” (Federal government), in
Graham County of Arizona, that the above statement of facts are true and correct,
according to the best of My current information, knowledge, and belief, so help Me
God, pursuant to 28 U.S.C. 1746(1). See the Supremacy Clause for Constitutional

authority.

CK. Date: ZS: LE
/ Ronald Colemaf, Executor, Respondent

All Rights Reserved, without prejudice: UCC 1-308, 1-103 and UCC 1-207

 

STATE OF ARIZONA )
) SS.
COUNTY OF GRAHAM )

Subscribed, sworn to and acknowledged before me iakty L- Fan
ACerS) Print Notary Name

Gy
, the witness, this 23 day of

 

epleenbtr 2019.
Aina £ Otte?

Notary Seal: gs AISILYN L. FERRIN gnature of Notary Public
: 2\ Notary Public - State of Arizona
| ere) 1 GRAHAM COUNTY .
eo. : Commission # 650030
p Expires July 22, 2022

 
Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 9 of 39

 

Ronald F, Coleman
1616 Elmer Lane
Safford, AZ 85546
Pro Se, 928-432-2613

   
 

  

YAY 5

Cid

 

 

 

 

FAP
I e
rad

SUPERIOR COURT OF GRAHAM (OURAN oso

 

 

. STATE OF ARIZONA
STATE OF ARIZONA —) . Case Nos. 2019-00216
Plaintiff . ) 2019-00227

MOTION TO DISMISS STATE CHARGES
FOR FAILURE TO CLAIM & LACKING

)
-VS-_ )
)

RONALD F. COLEMAN, ESTATE ) EVIDENCE
)
)
)

 

Ronald F. Coleman, Defendant )
Ronaid F. Coleman
Plaintiff ) AND
-VS-
TRESPASSERS )
)
MICHAEL PETERSON ) RULE 17(a), (1), (A), (2} REAL PARTY
GARY GRIFFITH ) OF INTEREST STATE OF ARIZONA
WYATT PALMER ) RULE 19a, (1, A, B(i), (1), (1, 2 A,B,C)
KENNETH ANGLE ) JOINDER OF PARTIES
CHASE MCCORMIES }
REBECA JOHNSON } MOTION FOR COUNTER
R. SKINNER, D. GOMEZ, B. HARSH, ) ‘CROSS CLAIM AND SUIT
N. ORR, J. MCCLAIN, J. AVILA, J. MANER, ) -
N. MUENCHOW, J. BODINE }
Defendants )

| ) : |
NOW COMES, Ronald F. Coleman, Executor, Pro Se Defendant, bringing forth ANSWER to
STATE charges. False Jurisdiction applied to the ESTATE of RONALD F. COLEMAN,
whereby the natural man, Ronald F. Coleman, Executor held accountable for ESTATE
Charges. COUNTER CLAIMS AGAINST Trespassers in Disguise And it's OFFICERS

INDIVIDUALY in their PRIVATE CAPACITY.

 
Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 10 of 39

REFUTE COUNT 1:
Ronald F. Coleman, DENIES CHARGE OF: “Transport of dangerous drug for sale, and did

so knowingly.” A Class 2 Felony.
REFUTE COUNT 2:

Ronald F. Coleman, DENIES CHARGE OF: “Possession of a dangerous drug”. A Class 4

Felony.
REFUTE COUNT 3:

Ronald F. Coleman, DENIES CHARGE OF: “Possession of drug paraphernalia”, A Class 6

Felony.
REFUTE COUNT 4:

Ronald F. Coleman, DENIES CHARGE OF: “Misconduct involving weapons” A Class 4

Felony.
REFUTE ALLEGATION:

* Ronald F. Coleman, DENIES CHARGE OF: Statement of: “Allegation of Drugs Seized
Exceeding Statutory Threshold Amount”

ANSWER AND COUNTER CLAIMS BY DEFENDANT
COUNT 1:
Defendant, Ronald F. Coleman was stopped on public highway, without probable

cause by D.P.S. Officer, J. Bodine, badge No.__ was disarmed as requested by
Bodine. Defendant was standing beside his motorcycle, when Deputy Bodine
physically wrapped his arms around R. Coleman waist, to search him while pushing
him forward then unwrapped his arms from his waist and said, “what is this’? He had
no idea what it was and what its content was. He was charged and arrested with
“Transport of a dangerous drug for sale.”
This false evidence is a complete and fabricated lie to frame Coleman in order to
justify his incarceration without a real or probable cause. (See Exhibit A, affidavit by
Nancy Jones landiady filed 9-9-19, Exhibit B Affidavit by Ron F. Coleman filed Sept.
23, 2019) The FACT IS; that Sheriffs’ deputies and Dept of Public Safety had set R.
Coleman up with FALSE drug evidence, “so we can get him”. A fact brought out in

Exhibit A by Nancy Jones affidavit.
Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 11 of 39

The evidence of this drug was never produced in a true lawful court where it could be
identified as fact. He was arrested and charged with evidence alleged to be a
dangerous drug but never proven. A violation of due process, miss handling of
evidence, random stop without probable cause, confiscation of firearm and $80 cash.
Ronald F. Coleman has never been arrested or convicted of any crimes against
anyone.

COUNT 2:
Defendant, Ronald F. Coleman, was never in possession of a dangerous drug, the
fact is, the drug was in possession of Deputy Bodine who physically handled
Coleman, whereby planting his drug evidence on Coleman while doing a ‘bogus’
stop and search for some sort of evidence to use against Coleman. Coleman
believes that Sheriff Dept., local law and court officials have set him up for some
nefarious purpose. NO CHAIN OF EVIDENCE LOG WAS ESTABLISHED to prove
guilt by the STATE. NO DOCUMENTATION OF DRUG CONFISCATION LAW, NO
DOCUMENTATION OF LAB REPORT TO VERIFY THE DRUG, was ever interred
into court record, in which to convict Coleman for alleged charges. (See Exhibit A
affidavit by Nancy Jones landlady, Filed May 9-9-19 & Exhibit B Affidavit by Ron
Coleman filed Sept.23, 2019 )

COUNT 3:
Defendant, Ronald F. Coleman, has never possessed drug paraphernalia for he has
never been in need or use of such drugs and paraphernalia. His record clearly
shows this, and that the STATE OF ARIZONA, and Graham County ALLEDGES that
Coleman was in possession of; “Paraphernalia to plant, propagate, cultivate, grow,
harvest, manufacture, compound, convert, produce, process, prepare, test analyze,
pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce

into the human body a drug in violation of Chapt.4 ARS”

3
Case 4:19-cr-03412-RM ‘Document 1-1 Filed 12/23/19 Page 12 of 39

Ron Coleman has absolutely had no contact or use of any of the above claims made
by the State, as he was riding.on a motorcycle and could not have been active in any
of these claims. Had the State gone to his property and looked for any of the above
claims they would NOT HAVE FOUND ANY EVIDENCE AS CLAIMED. This again, is -
pure false fabrication to convict Ronald F. Coleman, who has never been arrested or

convicted of any crimes as claimed, by anyone.

See Se ae ee = ~CQUNTYPT Se -- ==>
Defendant, Ronald F. Coleman, has never misconducted himself with any firearms.
Mr. Coleman was asked to turnover his personal fire arm, which he did to Deputy
Bodine. Previously, a 9-11 call was-made by a one, Katrina Jewell, Mr. Coleman's
ex-girlfriend, who claimed she had a gun held to her head by Mr, Coleman, when
Deputies arrived, Coleman had left his residence,.she proceeded to turn over all his
fire arms claiming she felt unsafe with them, one of them was the short barrel
antique shot gun being restored.

Court appointed defense attorney, Rebecca Johnson listened to the same 9-11
call and admitted that she (Katrina) did not have a gun held to her head. The
exact fire. arm that was allegedly used as a deadly weapon, was never brought
forward and has not been identified by Katrina Jewell, Ron Coleman or Sheriffs.
Dept. fo prove his guilt.

One of the confiscated fire arms was a rusted antique relic piece, an incomplete shot
gun that was found in the desert with a friend. It was inoperable and rusted shut, the
barrel was cut off due fo rust to the legal limit of 18 inches. Coleman had been
restoring this fora long time but considered it unsafe to fire. He kept the serial
numbers readable so as to be dated and traced to its manufacturer. Graham
County Sheriffs’ Dept. claimed that the serial numbers were in fact scratched or

4
Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 13 of 39

marred to conceal them. It has become apparent that while in the Sheriffs
possession, in order to bring a weapons charge against Ronald Coleman, the serial
numbers were in fact defaced by Sheriffs in order to charge Mr, Coleman with
weapons violation. As stated by Mr. Coleman's affidavit, why would he deface and
ruin something he was trying to restore? (See Exhibit C, affidavit by Ron Coleman,
filed Aug. 26, 2019. Exhibit D, Affidavit by JoAnne Clevenger, filed Sept. 20, 2019.
Exhibit E Affidavit by Robert Brom, regarding Case No.CR-2019-00216, filed Aug.

27-2019}

 

DRUGS SEIZED EXCEEDING STATUTORY THRESHOLD AMOUNT
Defendant, Ronald F. Coleman, does not agree and completely denies the States’
allegations of drugs seized exceeding statutory threshold amount. For no amount
had been established by the illegal stop, search and seizure of PLANTED
EVIDENCE. This evidence becomes ‘hearsay’ by deputy Bodine and becomes non-
admissible evidence to the State. This evidence was never presented in pre-trial
hearing, no Deputy Bodine appeared to verify evidence. No investigation was
conducted on Coleman’s property to verify any of the claims of; growing, using,
possessing, selling, transporting, distributing, and injecting or any other such use of
claimed drug activities.

Again, the State and County Prosecutor has made pure fabrication of false

allegations, false testimony, false evidence reporting in order to charge Ronald F

Coleman with false drug charges.
COUNTER CROSS COMPLAINT FOR RONALD F. COLEMAN, ESTATE

NOW COMES, Ronald Francis Coleman, EXECUTOR to the ESTATE, as VICTIM
WITNESS and HARMED PARTY by the actions of STATE of ARIZONA and it’s
PUBLIC OFFICERS:
Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 14 of 39

AUTHORITY AND JURISDICTION ISSUE WITHOUT DELEGATED
AUTHORITY
COUNT 1: Kenneth Angle and Chase McCormies have committed fraud by bringing in the
Probated ESTATE of Ronald F. Coleman, Executor, birth certificate and its registered
number, The false claim made by Kenneth Angle and Chase McCormies before a Superior
Court by bringing the ESTATE of RONDALD F. COLEMAN into a Probated Court, whereby
trespassing upon the ESTATE, having NO DELEGATED AUTHORITY to do so, whereby

 

charging (the accounting term), Ronald F. Colman, a natural person, having to bear the
financial, physical and mental duress for holding him liable for the ESTATE charges, by the
STATE of Arizona. He, the EXECUTOR HAS ABSOLUTLEY NO OBLIGATION TO the
STATE of ARIZONA to pay for these charges. . (U.S. vs Robert E. Lee, 106 U.S. 196, 220,
1 Supreme Court 240, 261 (1882) See filed Motion for Abatement: Delegated Authority
Rules 62a & 63. STATE of ARIZONA and its PUBLIC OFFICERS has ‘TRESPASSED' upon
the RONALD F. COLEMAN ESTATE by bring the ESTATE and the EXECUTOR into a
probate court. Kenneth Angle and deputy prosecutor, Chase McCormies brought fictitious
claims against Ron Coleman, Executor, charging Ron Coleman, Executor, a natural man
with false felony charges creating fraud upon Ronald F. Coleman (ARS 44-101 Fraud).

COUNT 2: The Graham County Superior Court: A) has produced ext rengent fraud on the
ESTATE and on Ronald F. Coleman, the live birthed natural person, by FAILURE to provide
and produce required bonds of court officers; Judge Michael Peterson, Judge Gary Griffith
(ARS 38-255, ARS 38-442, ARS 38-443) B) Failure to provide required bonds on court
record (Bid Bond, Performance Bond, Payment Bond). A violation of disclosure laws, (ARS
7-103 & Federal Registry Circular 570) C) Both Court Clerks of J.P. Court and Judge Gary
Griffith failed to be legally in office by not proving up required bonds and issuing fictitious
documents. Arizona Revised Statutes 38-442 pertains to ‘failing to do a duty imposed upon

6
Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 15 of 39

them by law’, and ‘malfeasance in office’, moved forward without due process or subject .
matter creating fictitious claims. Malfeasance and “nonfeasance in public office” (ARS 38-
443) and harming Ronald F. Coleman. (See Filed 9-12-19 Motion for Abatement: Lack of
Delegated Authority Rules 62a & 63. & Notice of Baroda; Filed 8-27-19. Error.on court
record. & Motion Stay of Proceedings Filed 8-23-19) Court has become in “DISHONOR’ for
_ failing to follow Az. Rules of Civi! Procedure and has violated 14th Amendment; Due

Process Rights by it. actions.

COUNT 3: The court failed to produce the original “signed wet blue ink” copy of instrument
as requested.(See Motion Rule 62a & 63 Stay of Proceedings) Proving that the State has

no “TRUE BILL” or "VERIFIED COMPLAINT” in which to prosecute Ronald F. Coleman.
Superior Court proceeded to move forward, ignoring: STAY OF PROCEEDINGS, MOTION
FOR ABATEMENT, NOTICE OF BARODA-Error on Court Record. Whereby violating
Ronald F. Coleman's 14 Amendment Due Process Rights.

DUE PROCESS RIGHTS VIOLATIONS AND FABRICATED EVIDENCE

COUNT 4: Superior Court Judge Michael Peterson, JP Court Judge Gary Griffith, Precinct 2
Judge Wyait Palmer, all REFUSED TO SIGN THE HABEAS CORPUS WRIT for Ronald F.
Coleman, to bring forth evidence and him forward to face his accusers, violating his basic
due process rights, showing extreme bias against Ronald Coleman and keeping him
illegally detained for 23 days. Violating Ronald F. Coteman’s due process rights to fair
hearing. Denying Ronald F. Coleman due process of ARTICLE 1 Séc.9, 6', 7th and 141

Amendments.
Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 16 of 39 ©

COUNT 5: JURY POOL TAINTED, by court appointed Rebecca Johnson, after being
dismissed by Ron Coleman, exposed personal information relating to his defense inher
online News Paper, Gila Herald, causing strangers to verbally and physical threaten him
with intimidation because of her online News Paper story. Thus proving a tainted jury
pool. Rebecca Johnson, by not objecting to the false 9-11 call at Pre-trial hearing, that in
fact the call was a fake bogus call, Johnson had a duty and obligation by her position as
public defender attorney to stop the proceeding against Ronald Coleman and dismiss
weapons/domestic violence charges. By her failure to correct a wrong in court, knowingly
and willfully created a false charge against Ronald Coleman, thereby denying Ronald F.

Coleman due process right of 2.4 6th. 7th and 14th Amendments.

COUNT 6: Ext rengent fraud by failure to produce required bonds by officers (38-255) of the
courts and law enforcement agents. (1.) Failure to provide bonds as required on the Court
record (Bid Bond, Performance Bond, Payment Bond) as requested. (See Title 7-103) (2.)

Failure to bring forth the original ‘signed wet blue ink’ copy of instrument as requested.

COUNT 7: False accusations that Ronald F. Coleman deliberately and with purposeful
intent tried to deface, scratch or mar the serial number so as to conceal its origins. The
antique gun was never marred while in the possession of Ron Coleman. Katrina Jewell
turned it over to Sheriffs’ Deputies, without permission from Ron Coleman who has spent 11
years trying to restore this collectable and was not fire able and potentially dangerous to
fire. (See affidavits of fact filed on August 27, 2019). Whereby falsely charging Ronald F.
Coleman with misconduct and weapons charge, a class 4 felony. Thereby denying him his

2nd, Amendment Right.

COUNT 8: County Prosecutor, Ken Angle and under deputy Chase McCormies withheld
evidence by removing the 9-11 call thereby proving Coleman’s innocence in the

8
Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 17 of 39

weapons/domestic violence charges. Thereby causing mental and emotional harm to
Ronald F. Coleman by NOT drepping weapons/domestic violence charges. Proving again

that prosecutors had willful intent to convict him of a non-existent crime.

COUNT 9: J.P. Precinct 1, Judge Gary Griffith, Ken Angle, Chase McCormies conspired to
unlawfully convict Ronald F. Coleman, by never bringing forth actual drug, weapon or
firsthand witnesses or evidence to prove allegations and charges. A violation of 6!" and 14

COUNT 10. The drugs, as Ronald F. Coleman claims were planted on him, while being
physically held by Deputy J. Bodine. Previously 2 days before Coleman was held by
Sheriffs’ Dept. for 6 days (beyond 48 hour rule) and was tested COMPLETELY CLEAN OF
ANY AND ALL DRUGS INCLUDING ALCOHOL. Detention by Sheriffs Dept. beyond the
48 hour rule is a violation of 14" Amendment. Ronald F. Coleman was restrained of his

liberties without probable cause being required to place bail for his liberties,

COUNT 11: Entering false claims and charges are fraud on Ronald F. Coleman, fraud on
the court and fraud by the parties who created them. By creating a fictional entity for which
to have jurisdiction over, for which they would not have otherwise.
WHEREAS Reason for dismissal:
1. No sworn statement by a firsthand witness, with a signed affidavit of fact, to prove
alleged drug crimes did in fact occur and have not come forward with a presentment.
2. D.P.S. Deputy J. Bodine has never sworn an affidavit of fact, has not come forward
to prove in testimony that Ronald F. Coleman had drugs on his person.
3. No firsthand witness with a signed affidavit of fact, has come forward attesting to
WHO marred the serial numbers on the antique shotgun.
9
Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 18 of 39

4, NO firsthand witness, with a sworn affidavit of fact to the 9-11 domestic violence call
by Katrina Jewell nor Sheriff Dept. has come forward to prove and attest to its factual
validity, Court appointed attorney, Rebecca Johnson listened and verified to the fact
that Ron Coleman was NOT HOLDING A GUN TO KATRINA JEWELLS HEAD as

claimed.
PARTY OF INTEREST AND JOINDER STATE OF ARIZONA

RULE 17: Plaintiff and Defendant; Capacity; Public Officers Currentness;

 

 

(a) Real Party of Interest, The STATE OF ARIZONA

(1) Designation Generally. An action must be prosecuted in the name of the real party in
interest. (The STATE OF ARIZONA) The following may sue in their own names
without joining the person for whose benefit the action is brought:

(A) A personal representative or EXECUTOR.

(2) Action in the Name of the State for Another's Use or Benefit.
When a statutes so provides, an action for another's use or benefit must be brought
in the name of the State of Arizona.

RULE 19: Required Joinder of Parties Currentness;

(a) Persons Required fo Be Joined if Feasible.

(1) A Person Required to Be Made a Party. A person who is subject to service of
process and whose joinder will not deprive the court of subject-matter jurisdiction

must be joined as a party if:

(A) In that person's absence, the court cannot accord complete relief among existing
parties: or

(B) That person claims an interest relating to the subject of the action and is so situated
that disposing of the action in the person's absence may; (i) as a practical matter
impair or impede the person’s ability to protect the interest.

(2) Joinder by Court Order. If a person required to be made party has not been joined,
the court must order that the person be made a party. A person who refuses to join
as a plaintiff may be made wither a defendant or, in a proper case, an involuntary
plaintiff.

10
Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 19 of 39

The STATE OF ARZONA is the TRUSTEE for the ESTATE OF RONALD F, COLEMAN, the
ESTATE was FALSELY entered into Superior Court by a Lower Court, never obtained
subject matter jurisdiction, WITHOUT THE EXECUTORS’ PERMISSION. When in fact,
only the TRUSTEE (STATE OF ARIZONA) can bring this Estate into Probate Court. The
Lower Court and current Superior Court overstepped their authority and legal standing,
committing fraud upon the ESTATE and fraud upon the Ronald F. Colman, EXECUTOR.

THEREFORE:

Ronald F. Coleman now TASKS this court to accept these Counter Claims to charges
presented and to dismiss with prejudice all charges against Ronald F. Coleman.

All public officials acting outside of authority and delegation, who have caused Ronald F.
Coleman harm and damage, will seek damages caused by GRAHAM COUNTY, against

ALL TRESPASSERS, IN DISGUISE and LAWENFORCMENT OFFICERS.

—_ ae ee — eee -— ~ aa — —-

Public Officials acting outside of any delegated authority in clear conflict with the protections
of the Constitution and State Laws have created an ongoing enterprise of lawlessness to

the detriment of the public and to Ronald F. Coleman.

Public officials acting in concert and beyond the scope of their authority have deprived
Ronald F, Coleman of his personal PROPERTY, his personal LIBERTIES causing him
physical, mental, emotional harm and damage.

Ronald F. Coleman asks that all tangible property that was in his possession by private
contract, be returned to the place of seizure and unlawful distraint and restore his inchoate

right and interest in said property listed in Sheriffs Report.

11
Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 20 of 39

VERIFICATION OF CROSS COMPLAINT AND SUIT ;

STATE OF ARIZONA) ©
. } ss
GRAHAM COUNTY _ )

BEFORE ME personally appeared Ronald F. Coleman who, being by me first duly sworn
and identified in accordance with Arizona Law, deposes and says: |
1. My name is Ronald F. Coleman, PLAINTIFF herein of CROS COMPLAINT and SUIT
and Defendant in alleged complaint,
2. | have read and understood the attached foregoing CROSS COMPLAINT AND SUIT
filed herein, and each fact alleged therein is true and correct of my own personal

knowledge.

   

Ronald; Coleman

SWORN TO and subscribed before me Dab -day of September, 2019

 

 

Litho d Doped Notary Public Seal & Commission expires: . -
Notary Signature  _AISILYN L. FERRIN

a. Notary Public - State of Arizona
Reece} : GRAHAM COUNTY
Commission # 550039
Expires July 22,2022

 

 

CONCLUSION to MOTION TO DISMISS and MOTION TO CROSS COMPLAINT SUIT
Baséd on all the law and the facts of the case; Ronald F. Colemans verification Affidavit,
the lack of evidence to meet the burden of proof, the DUE PROCESS violations, this
complaint should be dismissed. Should the Court believe that there maybe cause,
Ronald F. Coleman does NOT WAIVE HIS RIGHT TO A JURY TRIAL as guaranteed to

12
Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 21 of 39

him under the 7" Amendment and Title 6 Sec.17 of Arizona Constitution. Ronald F
Coleman moves this Court to exercise its discretion within the Court and to dismiss or in
the alternative to summon a jury to determine the facts and to determine damages in the
MOTION OF CROSS COMPLAINT.

DATE: September ,2019

ADDENDUM POINTS TO COUNTER CROSS COMPLAINT
JURISDICTION AND AUTHORITY ISSUES FABRICATED EVIDENCE ISSUES
FAILURE OF DUE PROCESS ISSUES

AUTHORITY AND JURISDICTION

1. Kenneth Angle and Chase McCormies have committed fraud by bringing in the
Probated Estate of Ronald F. Coleman, Executor (Birth Certificate and its No.)
without any DELIGATED AUTHORITY. (United States vs Robert E. Lee, 106 U.S.
196, 220, 1 Supreme Court 240, 261(1882)

2. Ext regent fraud by failure to produce required bonds by officers (38-255) of the
courts and law enforcement agents. (1.) Failure to provide bonds as required on
the Court record (Bid Bond, Performance Bond, Payment Bond) as requested.
(See Title 7-103) (2.) Failure to bring forth the original ‘signed wet blue ink’ copy

of instrument as requested.

FABRICATED EVIDENCE AND DUE PROCESS RIGHTS VIOLATIONS

3. Antique gun was never marred while in the possession of Ron Coleman. Catrina
Jewell turned it over to Sheriffs’ Deputies, without permission from Ron Coleman. He

13
Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 22 of 39

spent 11 years trying to restore this collectable and was not fire able and potentially
dangerous to fire. (See affidavits of fact filed on August 27, 2019)

. Drug charges as Ron Coleman claims were planted on him, while being physically
held by Deputy J. Bodine. Previously 2 days before Coleman was held by Sheriffs’
Dept. for 6 days (beyond 48 hour rule) and was tested COMPLETELY CLEAN OF
ANY AND ALL DRUGS INCLUDING ALCAHOL. $80.00 in cash was not returned.

. 9-11 call initiating the Domestic Violence charge, originally brought against him
were removed because of damaging audio evidence proving he was NOT
~ HOLDING A GUN TO Catrina Jewells’ head as she had stated. Court appointed
defense attorney Rebecca Johnson agreed that a GUN WAS NOT HELD to
Catrina’s head as she claims, when she listened to the recording with R.
Coleman. Judges and Prosecutor withheld material evidence from charges by

removing this 9-11 call.

. Attorney Rebecca Johnson, was fired by R. Coleman and the following day, published
the Sheriffs’ report and private defense information along with a large police photo of
R. Coleman in her online news paper; Gila Herald. Thus tainting the possible jury pool
for a fair trial by his peers. As a side note; Ron Coleman has been verbally assaulted
- in town and physically threatened by men accusing him of violence toward women
because of this publication. Proving a tainted jury pool.

. Denial of Writ of Habeas Corpus by 3 sitting judges; Gary Griffith, Wyatt Palmer,
Michael Peterson. 2 witnesses along with. a local police officer (Officer Sherry Hill)
who entered M. Petersons chambers returned, without his signature. All 3 judges

have refused to sign the Writ.

. Failure to follow Az. R.-of Cv. P., MOTION: STAY OF PROCEEDINGS UNDER RULE
62(a) and RULE 63. Court refused Motion and moved forward, violating Pro Se
Litigants due process rights. Lower and Superior Court moved forward without
_ jurisdiction. Denying of due process rights as a Pro Se litigant.

. Superior Court Judge Michael Peterson; On 3 occasions, Mr. Peterson showed verbal
anger and personal bias toward R. Coleman for his right to: 1) act in self defense. 2)
Asking for Mr. Petersons BOND. 3) Asking for a copy of the original signed blue wet

14
Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 23 of 39

ink instrument previously requested. 4) Failing to honor R. Coleman's filed; MOTION
Under Rule 62(a) and Rule 63 STAY OF PROCEEDINGS. 5) Asking to have bail

bond lowered.

10. Court Clerks of precinct 1 JP Judge Gary Griffith having no bonds for their office thus
issuing counterfeit documents. By issuing fictitious documents, clerks and the JP
Judge have ‘failed to do a duty imposed upon them by law’ (ARS 38-442) and ‘non-
feasance in public office’ (ARS 38-443).

11.Kenneth Angle and deputy prosecutor, Chase McCormies brought fictitious claims

against Ron Coleman, Executor, charging Ron Coleman, Executor, a natural man
with false felony charges. (44-101).

12. Affidavit of fact by Nancy Jones stating: That Katrina Jewell had agreed to fabricate a
9-14 call and to frame Ron Coleman with false charges, in exchange for dropping her
drug charges against her from earlier drug charges by Sheriffs Dept. A complete
fraudulent violation of laws and ethics, Testimony by Nancy Jones bringing forth a
conversation with Katrina Jewell stating Sheriffs Dept. would not prosecute and would
expunge her record of previous drug charges in order to frame and successfully

prosecute Ronald Coleman.

13. All the above actors have “failed to do a duty imposed upon them by law” (ARS 38-
442). Moved forward without due process or subject matter creating fictitious claims.
Mal feasance and “nonfeasance in public office” (ARS 38-443)

14,.County Prosecutor, Ken Angle and under deputy Chase McCormies with held
evidence by removing the 9-11 call thereby proving Coleman’s innocence in the
weapons/domestic violence charges.

15.J.P. Precinct 1, Judge Gary Griffith, Ken Angle, Chase McCormies conspired to
unlawfully convict Ronald F. Coleman, by fabricating false evidence.

15
;e aa Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 24 of 39

16. Entered false. claims and charges are fraud on Ronald F. Coleman, fraud on the
court and fraud by the parties who created them. By creating a fictional entity for
which to have jurisdiction over, for which they would not have otherwise

17. Research information has come to light regarding an illegally installed Federal Drug
Task Force Group. The parties involved who set this task force up have been:
identified and was NOT APPROVED by the Board of Supervisors. There appears to
be a far over reaching and out of control: use and abuse of this agency, to create
felonies by short cutting the Grand Jury process, issuing false felony claims in order

to secure UNDUE ENRICHMENT for Graham County Courts, agencies and its

officials.

16
 

 

 

Case PS OTE SSH (Biren ree 12/23/19 ' P of 89

  
  

 

 

: | ” SEP
IN THE MATTER OF: ; . —
RONALD F. COLEMAN; ESTATE _ oF Bh.
Case No. CR 2019-00227 | By lett 2 Supe ees

 

Case'No. CR 2019-00216

. Sept- %~ ig.
AFFIDAVIT OF FACT
TO WHOM IT MAY CONCERN

The following narrative is to attest to the fact that |, Nancy R. Jones, wants to put on
record what was told-to me by Ms. Catrina Jewel who was Mr. Ron Colemans girlfriend

at the time of his arrest.

| went over to Ron’s to see what was going on, and to check with Catrina. When | go
there, she was sitting outside rolling cigarettes. The tobacco came from some kind: of
can. We were sitting about 10 ft. apart. She was smoking at the time and continued the :
whole time I was there. . ,

She was briefly telling me: what. ‘had happened was also telling me about her arrest.
During that conversation she shared with me that an officer [Sheriffs Dept.] had made
her an offer. If she would help them: to get him [Ron Coleman] on drug charges, they
would expunge record of her chargés on-drugs and paraphernalia.

She made it sound like she wasn't going to do it, although | had reservations at the time,
knowing he had been picked up on drug charges, and that we had never seen any —
evidence of it in all the time we have known him.

When he got out of jail the next day, she made a 911 call that got hi him arrested again. |
didn’t trust her and told her to get off the property.

| gave her 2 days, but she left the same day.

ed & pre. Date: o L2L19
PT

Nancy R. ishes, Landlady for Ron Coleman

VERIFICATION BY AFFIDAVANT

As the Undersigned, I, Nancy Jones, affiant with Power of Attorney, hereby verify,
under penalty of perjury, under the laws of the United States of America, without
the “United States” (Federal government), in Graham County of Arizona, that the
above statement of facts are true and correct, according to the best of My current

 
Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 26 of 39

information, knowledge, and belief, so help Me God, pursuant to 28 U.S.C,
1746(1). See the Supremacy Clause for Constitutional authority.

Yaan, 2 Song Date: helig

gk Affiant
All Ri ed, without prejudice: UCC 1-308, 1-103 and UCC 1-207

 

STATE OF ARIZONA )
) SS.
COUNTY OF GRAHAM )

Subscribed, sworn to and acknowledged before me C ar (we Jae d 6
undersigned Print Notary | Name

   

 

, the witness, this qj day of

     

 

 

nes, Signature
ays IAL nthe , 2019. |
/ oO
CperVFS_ Ne
Notary Seal: Signature of Notary’ Public”

 
  
 

  

CHARLERKE JURADO
Notary Public - Arizona

8, * Graham County

7£2” My Cornm. Expires Feb 27, 2022

 
     
 
Case 4:19-cr-03412-femieDpotynfgny IFT Filed 12/23/19 Page 27 of 39

5

AFFIDAVIT OF TRUTH AND FACT

STATE OF ARIZONA ) : ro
) $s.
GRAHAM COUNTY )

RON COLEMAN TRAFFIC STOP AND PLANTING OF DRUGS
~ AFFIANT STATEMENT:

Affiant; Ron F. Coleman states; | was stopped on my motorcycle by D.P.S. Officer
Johnathan Bodine, badge no. for no apparent reason. | was asked if | had any weapons,
which | did and was told to remove it with my thumb and forefinger, which | did and was

taken from me.

Affiant States; As | was standing up he reached around my waist, then he pushed me
forward, bending over my motorcycle, with his arms around my waist, while still reaching
around me then unwrapped his arms and said, “what is this’? Showing me a small bag of
white substance. | had no idea what was in the bag and was arrested and falsely charged
with possession of whatever was in that bag.

. Affiant States; | was taken to the county jail where | spent 6 days in jail and was finally
released from detention with ABSOLUTELY NO DRUGS OF ANY KIND IN MY BLOOD.

[ want to state for the record that | have NEVER BEEN ARRESTED FOR ANY DRUG
CHARGES OR FIREARMS VIOLATIONS IN MY LIFE. This statement can be verified by
any legal standing court.

This drug charge appears to be an attempt to plant evidence on me for some specific

or nefarious purpose, which | believe is coming from the local courts or some
unnamed individuals. And will sue all parties involved.

VERIFICATION BY AFFIDAVANT
As the Undersigned, §, Ronald Coleman, Executor of the ESTATE OF RONALD F.

COLEMAN, hereby verify, under penalty of perjury, under the laws of the United States of
America, without the "United States” (Federal government), in Graham County of Arizona,
_? " Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 28 of 39

that the above statement of facts are true and correct, according to the best of My current
information, knowledge, and belief, so help Me God, pursuant to 28 U.S.C. 1746(1). See the
Supremacy Clause for Constitutional authority.

  
    

. Date. A SSF
, Respondent

All Rights Reserved, without prejudice: UCC 1-308, 1-103 and UCC 1-207

 

STATEOFARIZONAt(*Od

. SS,
COUNTY OF GRAHAM yo

 

Subscribed, sworn to and acknowledged before me Pipi Lf Foti iv
- Pint Notary Name

, the witness, this 2316 ZF tay of

 

 

Eth £- Bonin?

Signature of Notary Public

 

AISILYN: L. FERRIN

Sa, Notary Puliic - State of Arizona
RAHAM COUNTY
Commission # 650039
Expires July 22, 2022

 

 
rs C)

Case 4:19-cr-O34eF AML PRS BIFent 1-1 Filed 12/23/19 Pag

AFFIDAVIT IN SUPPORT OF ky

  
   

 

IN REGARD TO THE MATTER OF:

STATE OF ARIZONA)

Petitioner )
)
FB TT “Case Now CR 2019-00227
)
RON COLEMAN

)
Respondent, Executor )
)

 

J, Ronald F. Coleman, Executor of the ESTATE OF RONALD F. COLEMAN,
make this affidavit of fact with the following information:

I found what appeared to be an abandon remnant of 12ga. Single shot, shot gun in
the desert. It was stuck in the dirt, at a 45 degree angle, with the barrel in the dirt.
When IJ pulled it out the barrel and receiver were completely non function able.
The receiver was rusted or welded shut, the stock was completely weathered away

and pretty much gone,

I cut off the rusted part of the barrel to the LEGAL LENGTH OF 18 INCHES and
started to restore it. I considered it as a antique collectable for restoration. I have

never attempted to fire it while in my possession.

The serial numbers are recessed into the metal frame and were readable as I
cleaned it up and was careful not to scratch or mar the numbers for date of

manufacture and identity purposes.

It was kept in a padded rifle case and was under lock and key in a metal silo
building with my other firearms.

{I

 

ae “ we
Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 30 of 39

The scratches shown to me by photos in court would have been done while in the
possession of the Sheriffs Dept., so as to appear that I tried to scratch off the serial
number so as to conceal it identity.

The accusation that I marred this relic is a patent, blatant lie by the Sheriffs Dept.,
as J was trying to restore a found antique relic.

VERIFICATION BY AFFIDAVANT

As the Undersigned, I, Ronald Coleman, Executor of the ESTATE OF RONALD
F. COLEMAN, hereby verify, under penalty of perjury, under the laws of the
United States of America, without the “United States” (Federal government), in
Graham County of Arizona, that the above statement of facts are true and correct,
according to the best of My current information, knowledge, and belief, so help Me
God, pursuant to 28 U.S.C. 1746(1). See the Supremacy Clause for Constitutional
authority.

—_
. BULGE
Date: Br 7 lo

Ronald Coleman, Executor, Respondent
All Rights Reserved, without prejudice: UCC 1-308, 1-103 and UCC 1-207

 
Case 4:19-cr-03412-RM Post /B rips 12/23/19 Pdge31 ¢f 39 || [=

|
: SEP 9.0 209 i!
IN THE MATTER OF: Vy, oo /
RONALD F. COLEMAN, ESTATE al DE 7

Case No. CR 2019-00227
Case No. CR 2019-00216

 

 

 

 

 

 

 

AFFIDAVIT OF FACT

TO WHO IT MAY CONCERN

|, JoAnn Clevenger, attest to the fact that this narrative is true and complete and swear to
the best of my knowledge.

| was with Ron on the day he found an old rusty shot gun. The barrel was stuck in the
ground, When he finally got it out of fhe ground, barrel was rusted and the deteriorating, it
was hanging on by a thread, the wooden stock was rotted away.

I've seen it thru several stages of restoration for the past 8 years, about 5 months ago, he
was showing me the shot gun, it had turned into a beautiful old antique, it had no flaws in it
or scratches. You could still see lightly, the serial numbers on the gun. He also showed me
some stocks he was making out of dear antlers for it.

always taken pride in whatever he’s done.

Date: LIL LLL AENG

  

 

JoAnn Clevenger, Affiant
VERIFICATION BY AFFIDAVANT

As the Undersigned, I, JoAnn Clevenger, hereby verify, under penalty of perjury,

under the laws of the United States of America, without the “United States”

(Federal government), in Graham County of Arizona, that the above statement of

facts are true and correct, according to the best of My current information,

knowledge, and belief, so help Me God, pursuant to 28 U.S.C. 1746(1). See the
’ Supremacy Clause for Constitutional authority.

a he Btw [lo

"JoAnn Clevenger, Affiant
All RightsReserved, without prejudice: UCC 1-308, 1-103 and UCC 1-207

 
Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 32 of 39

 

STATE OF ARIZONA )
SS.
COUNTY OF GRAHAM )
Subscribed, sworn to and acknowledged before me Oebor tlhe 4 . Thergs a
undersigned Print Notary Name

, the witness, this “2° day of

JoApatlevenger Signature

 

 

 

S<ptenbey , 2019.
(deb ha te, Ege
Notary Seal: Signature of Notary Pubtie——~
», DEBORAH K. THOMPSON
na ON in. :
RAHAM cate Aine

sion # 542750
Expires April 6, 2022

 
 

E

AFFIDAVIT OF FACT

. i!

F

oY i" : AUG 27 2019
(Ox. oe ed

if
- we ee ce
Cones Ce JCunty Suter Subenot Court
it
Cop

 

 

Superior Court State of Arizona
Graham County

800 W. Main St.

Safford, Az 85546

 

Regarding Case No.CR 20119-00216, Ronald F. Coleman, EXECUTOR

Honorable Mr. Michael Peterson:

This affidavit of fact is to confirm the fact that Ronald F. Coleman has been trying to
restore this single shot firearm tixat he found out in the desert.

I've know Mr. Coleman for a number of years and have found him extremely truthful
with our conversations. He had shown me a number of years ago a very rusted piece of
metal that resemble a partial shot gun. He said he was restoring it and thinks it can be
brought back to somewhat of an original condition.

He has shown me this antique a couple of times up until about 3 months ago in the
process of restoration and its progression to reclaim it.

! remember seeing the serial numbers that were legible and had no scratches on them
as he was careful in saving those numbers. Ron stated that it was rusted shut when he
found it and thought it would not be safe to fire it after restoration.

The idea of accusing Mr. Coleman of DELIBERTLY defacing or scratching the numbers
does not make any sense as he was trying to restore it., NOT RUIN IT by defacing an

antique.
[ know Ron well enough to knovw he wouldn't be that stupid to deface or mar a

collectable antique firearm. Thie story that it was scratched by him is udder non-sense
and sounds very specious.

Since he kept it in a safe place, then after the Sheriffs’ Dept. got hold of it, scratches or
marring magically appear on the numbers.

From my perspective there is an attempt to charge or fabricate a crime on him, for
whatever reason, through scratched serial numbers for an inoperable firearm.

 
ee Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 34 of 39

VERIFICATION BY AFFIANT

As the Undersigned, i, Robert Brom, hereby verify, under penalty of perjury, under the
laws of the United States of America, without the “United States” (Federal
government}, in Graham County of Arizona, that the above statement of facts are true
and correct, according to the best of My current information, knowledge, and belief, so
help Me God, pursuant to 28 U.S.C. 1746(1). See the Supremacy Clause for

Constitttignal authority.
kof Bein — _Date: fey, ap OL,

~ ~~ ~~ ~~ Robert Brom, Affiant’ oO oe
All Rights Reserved, without prejudice: UCC 1-308, 1-103 and UCC 1-207

ae te ee Sea He

STATE OF ARIZONA )
) SS.
COUNTY OF GRAHAM )

Subscribed, sworn to and acknowledged before me Aieild z i ar n/

. CLs Print Nétary Name .
Dain , the witness, this i 7 day of
OLE: Signature
La] __,2010

Notary Seal: Signature” of Notary Public

 

AISILYN L. FERRIN
Notary Pubic - State of Arizona
GRAHAM COUNTY
Commission # 650039
Explres July 22, 2022

 

 

 

 
Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 35 of 39

 

SUPERIOR COURT OF GRAHAM COUNTY
STATE OF ARIZONA, COUNTY OF GRAHAM

i
) CaseNoe O14 ~ Dba. be. TEE .
) Incident # : 19- 010500
) MOTION Under Rule 62 and Rule 63
) STAY OF PROCEEDINGS
)
)

    

 

STATE OF ARIZONA
vs.
RONALD COLEMAN

Honorable Judge Peterson

 

Come Now, Ronald Coleman the natural man the Owner and beneficiary of the ALL CAPS Name
RONALD COLEMAN TRUST/ESTATE.

To give notice Judicially to the Superior Court.

1. | don’t need an attorney, there is no facts that are in dispute, before the court, and | am
appointing myself as the “Attorney in fact”.

2. | accept the charges, and all facts are undisputed, there is no facts in dispute, Provided
that you produce on the court record, the blue ink instrument, so | can endorse it for
payment.

3. Is the Instrument on the court record.

4. Bonds filed on the court record; Title 7-103, and each officer shall carry a book and
provide certified copies to the public for cast of production; ARS 38-255.

A. please provide the Official bonds for each and every Official before the court in
these proceedings, judge, prosecutor, and sheriff’s deputy court appointed attorney.
(NO BOND NO JUDGE, NO BOND NO PROSECUTOR, NO BOND NO COURT
APPOINTED ATTORNEY, NO BOND NO SHERIFF DEPUTY(S} J

Your honor, can we have a “Stay of the Proceedings” under rule 62 and 63 and please provide
me notice so | can appear and sign onto the instrument.

Respectfully Submitted,

Bid Codes oe

beneficiary of the Trust/Estate all rights reserved without

 
  
fe - 3

Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 36 of 39

SUPERIOR COURT OF GRAHAM COUNTY
STATE OF ARIZONA

 

 

   
  

ae

SEP 1 2 2019

 

 

ronnie

M

 

 

 

 

STATE OF ARIZONA, Case No. 2019-00216
Plaintiff Case No. 2019-00227 |
VS. MOTION FOR ABATEMENT:

RONALD F. COLEMAN, ESTATE
Defendant

ee

Lack of Delegated Authority
Rules 62(a} and 63

 

Comes Now Ron Coleman the Executor, asking for a Show Cause Hearing;

1. An error has been made in this court by the lack of delegated authority.
2, No ‘True Bill’ is recorded on the court record, provided by the constitution

and a sitting Grand Jury.

3. Ron Coleman, Executor, under public records request (29-121) has asked for
Judge Petersons’ nomination papers, oath and Bond (ARS 38-255). Judge
Peterson had a fiduciary duty to produce these documents and has

committed extrengent fraud and insurance fraud.

4. By what delegated authority does Judge Peterson have to enter Ronald F.
Coleman, Executor into a Probation and drug rehabilitation program, when

Ron Coleman drug tests has come back negative.

5. Judge Peterson is in DEFAULT for not providing previously requested
documents and have waived the time to produce requested records.

6. Executor asks that you please provide your BAR license number.

Ron Coleman Executor, DOES NOT CONSENT to prior judgment made by Judge

Peterson.

VERIFICATION BY AFFIDAVANT

As the Undersigned, |, Ronald Coleman, Executor of the ESTATE OF RONALD F.
COLEMAN, hereby verify, under penalty of perjury, under the laws of the United
States of America, without the “United States” (Federal government), in Graham

a Lal -
yrergat
G Cunity Suoerior Court

 
~~ yo 2

Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 37 of 39

County of Arizona, that the above statement of facts are true and correct,
according to the best of My current information, knowledge, and belief, so help
Me God, pursuant to 28 U.S.C. 1746(1). See the Supremacy Clause for

Constitutional authority.

Kak

‘Date: Fal Lr”

ronald Coleman, Executor, Respondent
jen Rights Reserved, without prejudice: UCC 1-308, 1-103 and UCC 1-207

STATE OF ARIZONA )
)SS,
COUNTY OF GRAHAM )

Subscribed, sworn to and acknowledged before me
NAOKO \Wabslec undersigned

 

    

X
_ Banal Coleman Executor; Signature
So prembeT , 2019.

 

, the witness, this

A\ day of

Taowarn Wot

 

TAMARA WEBSTER

Notary Seal: Tay Pubko- Sts o

 

 

 

 

gnature of Notary Public
“> Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 38 of 39

SUPERIOR COURT OF GRAHAM COUNTY i

 
 
 
  

STATE OF ARIZONA, COUNTY OF GRAHAM LE
. Be
STATE OF ARIZONA } Case No.CF 2019 000732. /.
vs. } Incident # : 19-010500

 

RONALD COLEMAN MOTION Under Rule 62
Executor STAY OF PROCEEDINGS

Honorable Judge Petey

      

i

  

 

 

( i meee teal
Come Now, Ronald Coleman the natural man, Executor af his Estate; The ESTATE RONALD. ~o
COLEMAN. [Ye es

 

To give notice Judicially to the Superior Court.

1. | don’t need an attorney, there is no facts that are in dispute, before the court, and] am
appointing myself as the.“Attorney in fact”.

2. | accept the charges, and all facts are undisputed, there is no facts in dispute. Provided
that you produce on the court record, the blue ink instrument, so | can endorse it for
payment.

3. Is the Instrument on the court record?

4. Bonds filed on the court record; Title 7-103, and each officer shall carry a book and
provide certified copies to the public for cost of production; ARS 38-255.

A. please provide the Official bonds for each and every Official before the court in
these proceedings, judge, prosecutor, and sheriff's deputy court appointed attorney.
(NO BOND NO JUDGE, NO BOND NO PROSECUTOR, NO BOND NO COURT
APPOINTED ATTORNEY, NO BOND NO SHERIFF DEPUTY(S} ]

Your honor, can we have a “Stay of the Proceedings” under rule 62 and 63 and please provide
of can appear and sign onto the instrument.

   

 

va F. Coleman, Executaref the Estate

* faa BL. nan TH
Ne * 2

Case 4:19-cr-03412-RM Document 1-1 Filed 12/23/19 Page 39 of 39

 

 

 

STATE OF ARIZONA, ) Case No. 2019-
Plaintiff ) Case No. 2019-6
Vs. )
RONALD F. COLEMAN, ESTATE ) Notice of Baroda;
Defendant ) error on the court record

 

Comes Now Ron Coleman the Executor, there is a misunderstanding or error on
the court Record. The court has brought my all caps ESTATE and has made a
charge (accounting term) against the ESTATE.

| have made this court an offer to settle the ‘charge’ provided that you bring forth
the blue wet ink instrument, that | may indorse it for payment.

This court moved forward without a dispute of charges thus losing jurisdiction by
doing so, this court is now in dishonor.

| have never pled guilty to any charges, the court appointed attorneys, Rebecca
Johnson, or Josi Y. Lopez, have never been authorized by Ronald F. Coleman,
EXECUTOR, to file any document on my behalf. If a document were filed, it was
without my consent. | withdraw any and all claims before this court.

  

   

Ronald Coleman, Executor

Notice to: Clerk of the Superior Court, 800 W. Main St., Safford, AZ 85546

KENNETH A. ANGLE CHASE MCCORMIES
Graham County Attorney Deputy County Attorney
800 W. Main St. State Bar No. 033954
Safford, AZ 85546

(928) 428-3620
State Bar No. 014722
